SUMMERS, Justice.
While incarcerated in the Louisiana State Penitentiary, Billy Ray Davidson filed a petition in the Twentieth Judicial District Court on December 18, 1972, which he entitled “Petition For Writ of Error Coram Nobis and Motion to Proceed in Forma Pauperis”.
The petition set forth that Davidson was paroled from the Louisiana State Penitentiary during the month of July 1969. While serving his parole in Texas, he committed a felony there for which he was incarcerated in the Texas prison and the Louisiana authorities were so notified, but no detainer was placed against Davidson.
Following his release from the Texas prison, Davidson was returned to prison in Louisiana on September 17, 1972 as a parole violator. At that time he owed one year and eleven months on the three year sentence pending in Louisiana.
Davidson contends he should be given credit on the Louisiana sentence for the time spent in the Texas prison under Section 574.9(E) of Title 15 of the Revised Statutes. When the district judge denied any relief, Davidson applied to this Court for writs of mandamus and habeas corpus. Writs were granted by a divided court. 274 So.2d 390.
Subsequently information was received from the District Court Judge and counsel for relator that Davidson had been discharged from the Louisiana State Penitentiary on April 25, 1973. The matter is therefore moot and the writ is dismissed.